91 F.3d 160
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Adrian H. MEYER, and Kurtis Francis Meyer, Defendants-Appellants.
Nos. 95-6349, 95-6451Nos. 95-6350, 95-6452(D.C.No. CR-95-75-T)
United States Court of Appeals, Tenth Circuit.
July 5, 1996.

Before ANDERSON, BARRETT, and MURPHY, Circuit Judges.
ORDER AND JUDGMENT*
MURPHY, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  This case is therefore submitted without oral argument.


2
Defendants Adrian and Kurtis Meyer appeal their convictions for making false statements to a federal agency in violation of 18 U.S.C. § 1001 and 15 U.S.C. § 714m(a).  Defendants argue that the district court lacked jurisdiction over them because the "Court of Last Resort established by 'We the People' " had previously found them not guilty of the crimes with which they were charged.  In essence, defendants seeks to substitute the "Findings of Facts and Judgment of the People" of their "Court of Last Resort" for the jury findings in their respective cases.  Upon careful review of the briefs and the record on appeal, we find defendants arguments to be without merit.


3
The judgment of the United States District Court for the Western District of Oklahoma is AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3